DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Amendment filed on 2/11/2021.
The examiner notes the IDS filed on 2/8/2021 has been considered.

Examiner's Statement of Reason for Allowance

Claim 1-20 is allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a system to receive a unique identifier and to identify, in response to receiving the unique identifier, a virtual object stored by the one or more servers in association with the unique identifier. The computer code is further executable to transmit the virtual object and an immersive simulated three-dimensional environment to a separate device and to receive virtual motion data of a virtual movement of the virtual object relative to the immersive simulated three-dimensional environment. The computer code is further executable to determine that separate device is authorized to access a resource of the system and to transmit, in response to the determination that the user of the separate device is authorized, an authorization message to the separate device.






However, Todeschini (US 2016/0188861 A1), Welsh (US 2019/0050547 A1), Yen, Philip Wei Ping et al. (WO 2018/194518 A1) and Depies et al. (US 2017/026945 A1); neither teaches or nor suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim 1 and similarly Claim 11 and 19. For example, none of the cited prior art teaches or suggest the steps of, for Claim 1 and similarly 11 and 19: receive a unique identifier associated with an immersive simulated three- dimensional authentication environment; identify, in response to receiving the unique identifier, a first virtual object and a first virtual motion data stored by the one or more servers in association with the unique identifier; determine the immersive simulated three-dimensional authentication environment based on the unique identifier; transmit, to a device of a user, the first virtual object and the immersive simulated three-dimensional authentication environment for rendering, the immersive simulated three-dimensional authentication environment including a second virtual object; receive a second virtual motion data, caused by the user of the device, of a virtual movement of the first virtual object relative to the second Page 2 of 18Application No. 16/002,660Attorney Docket No. IP-P3402US1/41038.337764 Response Filed 02/11/2021 Reply to Office Action of: 11/12/2020virtual object within the transmitted immersive simulated three-dimensional authentication environment; compare the first virtual motion data with the received second virtual motion data; determine, based on the comparison, that the device is authorized to access a resource on the one or more servers; and transmit, in response to the determination that the device is authorized, an authorization message to the device.

Therefore the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KARI L SCHMIDT/Primary Examiner, Art Unit 2439